Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about June 4, 1999, which granted defendants-respondents’ motions and cross motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We affirm the grant of summary judgment to defendants-respondents herein for the same reasons that we affirmed the grants of summary judgment in favor of the defendants-respondents in Miller v Amerada Hess Corp. (276 AD2d 447 [decided herewith]) and Miller v Amerada Hess Corp. (276 AD2d 448 [decided herewith]). Here, as in those cases, the Jones Act “survival” causes are time-barred. Concur — Nardelli, J. P., Williams, Mazzarelli and Andrias, JJ.